 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 SONJIA MACK,                                           Case No.: 2:18-cv-00799-APG-VCF

 4          Plaintiff                                 Order (1) Denying the Plaintiff’s Motion to
                                                         Strike and (2) Granting in Part the
 5 v.                                                    Defendants’ Motion for Summary
                                                                     Judgment
 6 BRIAN E. WILLIAMS, et al.,
                                                                   [ECF Nos. 19, 24]
 7          Defendants

 8         Plaintiff Sonjia Mack brought this civil rights lawsuit against defendants Brian Williams,

 9 James Dzurenda, Arthur Emling, and Mayra Laurian. Mack alleges the defendants deprived her

10 of her constitutional rights when they detained and strip searched her without a warrant or her

11 consent and indefinitely suspended her visiting privileges at High Desert State Prison (HDSP).

12 Mack asserts the following claims under 42 U.S.C. § 1983.

13         The first three counts are against defendants Emling and Laurian. Count one alleges a

14 procedural due process violation under the Fourteenth Amendment and Article 1 § 8 of the

15 Nevada Constitution. Count two alleges cruel and unusual punishment in violation of the

16 Fourteenth Amendment and Article 1 § 8 of the Nevada Constitution. Count three alleges an

17 unreasonable search and seizure in violation of the Fourth Amendment and Article 1 § 18 of the

18 Nevada Constitution.

19         The final two counts are against defendants Dzurenda and Williams. Count four alleges a

20 procedural due process violation under the Fourteenth Amendment and Article 1 § 8 of the

21 Nevada Constitution. Count five alleges an equal protection violation of the Fourteenth

22 Amendment. The defendants move for summary judgment on all claims.

23
 1         Mack moves to strike Exhibit A to the defendants’ reply, which is a recording of a

 2 telephone conversation between Mack and inmate Karl Joshua. ECF No. 24. She argues the

 3 defendants impermissibly presented new evidence in a reply brief. Id.

 4         I deny Mack’s motion to strike. I grant the defendants’ motion with respect to the federal

 5 claim in count one, as well as the federal and state claims in counts two, four, and five. I deny

 6 the defendants’ motion with respect to the state claim in count one and the federal and state

 7 claims in count three.

 8 I. BACKGROUND

 9         On February 19, 2017, Mack arrived at HDSP with Tina Cates to visit their respective

10 boyfriends, Karl Joshua and Daniel Gonzales. ECF Nos. 1 at 3; 11 at 3. Mack signed a form

11 consenting to a search of her person, vehicle, or other property that she brought onto prison

12 grounds. ECF No. 19-1 at 2. While Mack and Cates were in the waiting room, Emling and

13 Laurian—investigators with the Nevada Inspector General’s Office—asked Cates to go with

14 them. ECF No. 19-3 at 5, 10. Emling had a warrant to search Cates and her car for illegal

15 controlled substances. ECF No. 19-5 at 2. Cates was searched and no contraband was found.

16 ECF No. 21-8 at 7.

17         Shortly after Emling and Laurian left with Cates, two HDSP officers—Officer Ronczka

18 and Officer Krohm—approached Mack and escorted her to an administrative building. ECF No.

19 19-3 at 5-6. Although the order of the following events is unclear, the evidence shows that

20 Laurian conducted a strip search of Mack. ECF No. 19-4 at 6-7. Additionally, Mack spoke with

21 Emling about (1) whether she had anything illegal on her, (2) a prior occasion where she paid

22 $300 to an unknown male on Joshua’s behalf, and (3) whether she had knowledge of ongoing

23 crimes. ECF Nos. 19-3 at 6; 21-8 at 6. Emling stated in his response to requests for admissions



                                                    2
 1 that the $300 money exchange was a fact used in procuring the search warrant against Cates.

 2 ECF No. 21-8 at 6. He also stated that he had reasonable suspicion that Mack was connected to

 3 Cates through the exchange of money. Id. at 13-14. Mack avers that the money exchange

 4 occurred about six months prior to the day she was searched and had nothing to do with drugs.

 5 ECF No. 21-1 at 4.

 6         Nevada Department of Corrections (NDOC) Administrative Regulation (AR) 422

 7 requires officials to inform a visitor of the type of search to be performed and the ability to refuse

 8 the search. ECF No. 21-4 at 7. It also requires that a visitor give written consent to be strip

 9 searched unless a search warrant has been obtained and a peace officer is present. Id. To conduct

10 a strip search, officers must have reasonable suspicion that a visitor possesses contraband. Id.

11         The parties disagree as to whether Mack consented to the strip search. Mack avers she

12 never consented to a strip search and was never informed that she could refuse or that she was

13 free to leave at any time. ECF No. 21-1 at 3-4. Emling asserts Mack was informed that she was

14 free to leave and did not have to answer any questions. ECF No. 19-3 at 5-6. Laurian asserts

15 Mack consented to the search because she had already signed the consent to search form and

16 then she verbally consented to the strip search. ECF No. 19-4 at 6. In a recorded telephone

17 conversation Mack had with Joshua after the fact, Joshua asked her if she complied with Emling

18 and Laurian’s requests and she said yes and that she “even volunteered to let them search me.”

19 ECF No. 22-1 at 9:40-9:50. 1 Mack also told Joshua “I just got to a point . . . I’m [going] to go.

20

21   1
     Mack seeks to strike the recording of the telephone conversation. See ECF No. 24. When new
   evidence is presented in a reply brief, district courts should not consider the new evidence
22
   without giving the non-moving party an opportunity to respond. Provenz v. Miller, 102 F.3d
   1478, 1483 (9th Cir. 1996). But even considering this evidence, genuine issues of fact remain as
23
   to whether Mack consented to a strip search and whether she felt free to leave. Thus, I deny
   Mack’s motion as moot.

                                                     3
 1 You done? I’m going. And I left.” Id. at 20:50-20:58. No contraband was found on Mack as a

 2 result of the strip search. ECF No. 19-4 at 7.

 3         After Mack was strip searched and questioned, she was denied visiting privileges for the

 4 day. ECF No. 19-3 at 9. On February 22, 2017, Mack received a letter from HDSP stating her

 5 visiting privileges were indefinitely suspended. ECF No. 21-6 at 2. The letter did not provide a

 6 reason. Id. It stated that Mack was “not allowed to return to this Institution without written

 7 request and permission through the Warden and/or Director.” Id. NDOC policy requires that

 8 written denials of visits “shall clearly explain the reason for the action, the length of time the

 9 action will apply, the circumstances under which the action will be reconsidered, and instructions

10 for appealing the action taken.” ECF No. 21-3 at 16.

11          In his response to interrogatories, Williams, who is the Warden at HDSP, stated that

12 Mack’s visitation rights were suspended the day she was strip searched because “there [was]

13 reason to believe she was involved in introducing contraband into the facility.” ECF No. 19-6 at

14 6-7. He also stated that Mack was indefinitely suspended under AR 719, which states that “[t]he

15 Warden has the authority to restrict or suspend an inmate’s regular visiting privileges

16 temporarily when there is reasonable suspicion that the inmate has acted in a way that would

17 indicate a threat to the good order o[r] security of the institution.” Id. at 6; see also ECF No. 21-3

18 at 3. When asked to admit that Mack was never given instructions on how to appeal the

19 suspension, Dzurenda, the director of NDOC, stated that NDOC’s administrative regulations are

20 available on its website and made available to all inmates. ECF No. 21-7 at 6-7.

21 II. ANALYSIS

22         Summary judgment is appropriate if the movant shows “there is no genuine dispute as to

23 any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.



                                                      4
 1 56(a), (c). A fact is material if it “might affect the outcome of the suit under the governing law.”

 2 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine if “the evidence

 3 is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

 4         The party seeking summary judgment bears the initial burden of informing the court of

 5 the basis for its motion and identifying those portions of the record that demonstrate the absence

 6 of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

 7 burden then shifts to the non-moving party to set forth specific facts demonstrating there is a

 8 genuine issue of material fact for trial. Fairbank v. Wunderman Cato Johnson, 212 F.3d 528, 531

 9 (9th Cir. 2000); Sonner v. Schwabe N. Am., Inc., 911 F.3d 989, 992 (9th Cir. 2018) (“To defeat

10 summary judgment, the nonmoving party must produce evidence of a genuine dispute of material

11 fact that could satisfy its burden at trial.”). I view the evidence and reasonable inferences in the

12 light most favorable to the non-moving party. James River Ins. Co. v. Hebert Schenk, P.C., 523

13 F.3d 915, 920 (9th Cir. 2008).

14         The doctrine of qualified immunity shields government officials “from liability for civil

15 damages insofar as their conduct does not violate clearly established statutory or constitutional

16 rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800,

17 818 (1982). In ruling on a qualified immunity defense, I consider whether the evidence, viewed

18 in the light most favorable to the plaintiff, shows the defendants’ conduct violated a

19 constitutional right. Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002). If so, I then determine

20 whether the right was clearly established. Id. I may perform this two-step inquiry in any order.

21 Pearson v. Callahan, 555 U.S. 223, 236 (2009).

22         “A government official’s conduct violates clearly established law when, at the time of the

23 challenged conduct, [t]he contours of [a] right [are] sufficiently clear that every reasonable



                                                     5
 1 official would have understood that what he is doing violates that right.” Ashcroft v. al-Kidd, 563

 2 U.S. 731, 741 (2011) (quotation omitted). The plaintiff need not identify a case “directly on

 3 point, but existing precedent must have placed the statutory or constitutional question beyond

 4 debate.” Id. I make this second inquiry “in light of the specific context of the case, not as a

 5 broad general proposition.” Saucier v. Katz, 533 U.S. 194, 201 (2001). “If a genuine issue of

 6 material fact exists that prevents a determination of qualified immunity at summary judgment,

 7 the case must proceed to trial.” Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003).

 8          A.     Count One

 9          Mack alleges Emling and Laurian deprived her of procedural due process when they

10 detained her without probable cause and conducted a warrantless strip search without her

11 consent. 2 The defendants argue that Mack consented to the search and knew she was free to

12 leave. They also argue, as with all their claims, that they are entitled to qualified immunity.

13 Mack responds that she did not consent to the search and was not informed that she could refuse

14 the search or that she was free to leave. She further argues that NDOC’s prison regulations

15 relating to strip searches create a protected liberty interest.

16          As described below, genuine issues of fact remain as to whether Mack consented to the

17 strip search and whether she knew she was free to leave. But even assuming a violation

18 occurred, Mack has failed to point to any clearly established law that would have put the

19 defendants on notice that their conduct violated her right to procedural due process under the

20 Fourteenth Amendment. For example, Mack does not cite to a case holding that Nevada’s prison

21
     2
     I apply the same analysis for both the U.S. Constitution and the Nevada Constitution due
22
   process claims. See State v. Eighth Jud. Dist. Ct. (Logan D.), 306 P.3d 369, 377 (Nev. 2013)
   (“This court has consistently relied upon the Supreme Court’s holdings interpreting the federal
23
   Due Process Clause to define the fundamental liberties protected under Nevada’s due process
   clause.”). This also applies to Mack’s second and fourth causes of action.

                                                       6
 1 regulations relating to strip searches created a protected liberty interest. Therefore, the

 2 defendants are entitled to qualified immunity on Mack’s federal procedural due process claim.

 3         However, “the doctrine of qualified immunity does not shield defendants from state law

 4 claims.” Johnson v. Bay Area Rapid Transit Dist., 724 F.3d 1159, 1171 (9th Cir. 2013). The

 5 only reasons the defendants offer for summary judgment on this claim are qualified immunity

 6 and that Mack consented to the search and knew she could leave. But qualified immunity does

 7 not apply to the state law claim and genuine issues of fact exist. Therefore, I deny the

 8 defendants’ motion as to Mack’s state procedural due process claim.

 9         B.      Count Two

10         Mack alleges that Emling and Laurian inflicted cruel and unusual punishment on her in

11 violation of the Fourteenth Amendment and Article 1 § 8 of the Nevada Constitution when they

12 detained and strip searched her without probable cause, a warrant, or her consent. The

13 defendants argue that the prohibition against cruel and unusual punishment arises under the

14 Eighth Amendment, but that amendment does not apply to Mack because she is neither a

15 prisoner nor a pre-trial detainee. ECF No. 19 at 4-5. They also argue that they are entitled to

16 qualified immunity. Mack’s only response is that her claim does not arise under the Eighth

17 Amendment. ECF No. 20 at 5.

18         The Eighth Amendment does not apply here because Mack is not a prisoner. 3 See City of

19 Revere v. Massachusetts Gen. Hosp., 463 U.S. 239, 244 (1983) (“Eighth Amendment scrutiny is

20 appropriate only after the State has complied with the constitutional guarantees traditionally

21
     3
     Nevada’s constitutional prohibition against cruel and unusual punishment under Article 1 § 6
22 similarly does not apply. See State v. Eighth Jud. Dist. Ct. (Logan D.), 306 P.3d 369, 388 n.13
   (Nev. 2013) (noting that when a person is not within the criminal punishment scheme, the
23 application of cruel and unusual punishment does not apply).



                                                     7
 1 associated with criminal prosecutions.”) (citation omitted). But Mack’s claim is based upon the

 2 Fourteenth Amendment. ECF No. 1 at 7. Neither party addresses whether that amendment can

 3 support a claim of cruel and unusual punishment. However, even if Mack is correct that the

 4 Fourteenth Amendment could be the source of a prison visitor’s right to freedom from cruel and

 5 unusual punishment, she points to no clearly established law that would have put the defendants

 6 on notice that their conduct would violate that right. The defendants are thus entitled to qualified

 7 immunity on Mack’s federal constitutional claim.

 8         As to her state law claim, Mack again provides no authority for the proposition that the

 9 Nevada Constitution’s due process clause (Article 1 § 8) protects prison visitors from cruel and

10 unusual punishment. Nevada interprets due process under its constitution the same as the

11 Supreme Court of the United States interprets due process under federal law. See supra n.2. The

12 Supreme Court has found that “if a constitutional claim is covered by a specific constitutional

13 provision, such as the Fourth . . . Amendment, the claim must be analyzed under the standard

14 appropriate to that specific provision, not under the rubric of substantive due process.” United

15 States v. Lanier, 520 U.S. 259, 272 n.7 (1997).

16         For example, in Graham v. Connor the petitioner alleged excessive force during an

17 investigatory stop in violation of the Fourteenth Amendment. 490 U.S. 386, 390 (1989). The

18 Court held that an excessive force claim in this context “is most properly characterized as one

19 invoking the protections. . . against unreasonable. . . seizures” and should be analyzed under the

20 Fourth Amendment—rather than the Fourteenth Amendment—because it “provides an explicit

21 textual source of constitutional protection against this sort of physically intrusive governmental

22 conduct.” Id. at 394-95 (quotation omitted). Consequently, a substantive due process analysis is

23 not appropriate here if Mack’s claim is covered by a specific Nevada constitutional provision,



                                                     8
 1 such as its equivalent to the Fourth Amendment. Cty. of Sacramento v. Lewis, 523 U.S. 833, 843

 2 (1998).

 3           Mack alleges in this count two that her detention and strip search amounted to cruel and

 4 unusual punishment under Nevada’s due process clause. Mack also asserts in count three that

 5 the same alleged acts constituted an unreasonable search and seizure under Article 1 § 18 of the

 6 Nevada Constitution. Given the allegations, it is more appropriate to analyze Mack’s claim

 7 under Article 1 § 18 than it is to analyze her claim under a novel theory that the state’s due

 8 process clause protects her from cruel and unusual punishment. Further, Mack provides no

 9 authority for the proposition that Nevada would apply its due process standards rather than the

10 state’s unreasonable search and seizure standards. While there is no Nevada case directly on

11 point, I predict that Nevada would follow the Supreme Court of the United States to hold that

12 when a claim is covered by a specific state constitutional provision, as Mack’s claim is covered

13 by the unreasonable search and seizure clause here, courts should analyze the claim under that

14 specific provision and not under substantive due process principles. 4 Accordingly, I grant the

15 defendants’ motion as to Mack’s second cause of action.

16           C.     Count Three

17           Mack alleges that Emling and Laurian deprived her of her right to be free from

18 unreasonable searches and seizures when the defendants detained and strip searched her. 5 The

19

20   4
     When a federal court interprets state law, it is bound by the decisions of the state’s highest
   court. Assurance Co. of Am. v. Wall & Assocs. LLC of Olympia, 379 F.3d 557, 560 (9th Cir.
21
   2004). Where the state’s highest court has not decided the issue, a federal court must predict
   how that court would decide. Orkin v. Taylor, 487 F.3d 734, 741 (9th Cir. 2007). I may use
22
   “decisions from other jurisdictions, statutes, treatises, and restatements as guidance.” Assurance
   Co. of Am., 379 F.3d at 560 (quotation omitted).
23
   5
     I apply the same analysis for the unreasonable search and seizure claims under the Fourth
   Amendment and the Nevada Constitution. See Cortes v. State, 260 P.3d 184, 191 (Nev. 2011)
                                                     9
 1 defendants argue that Mack consented to the search and knew that she was free to leave. Mack

 2 avers that she did not consent, and she did not know she could refuse or leave.

 3          Viewing the evidence in the light most favorable to Mack, a genuine dispute exists as to

 4 whether Mack consented to the strip search. Although she signed the consent form, the form

 5 does not specifically state a person is consenting to be strip searched. And a reasonable jury

 6 could find that she signed the form prior to being informed what kind of search would be

 7 conducted. Thus, a reasonable jury could find that Mack consented to only a routine pat down

 8 search and not the strip search. Additionally, Emling and Laurian state that Mack verbally

 9 consented to the strip search but Mack denies it. It is the jury’s role to determine whether Mack

10 verbally consented.

11          Emling and Laurian also assert that Mack was told that she was free to leave at any time.

12 The defendants point to a telephone conversation between Mack and Joshua to show that Mack

13 knew she was free to leave when she said, “I just got to a point . . . I’m [going] to go. You done?

14 I’m going. And I left.” But Mack denies under oath that she felt free to leave. A reasonable

15 jury could find that Mack did not feel free to leave.

16                  1.     Strip Search

17          The defendants argue that, regardless of consent, the strip search was valid because

18 Emling and Laurian needed only reasonable suspicion. They contend they had reasonable

19 suspicion that Mack had introduced contraband into the prison because of her association with

20 Cates and the $300 payment she made to an unknown male months prior. Mack argues that the

21 defendants did not have reasonable suspicion because their suspicion was directed at Cates, not

22

23
     (declining to impose a stricter standard to the search and seizure clause of the Nevada
     Constitution than the U.S. Constitution requires in a traffic stop setting).

                                                     10
 1 her, and because the defendants have failed to explain how a $300 payment was related to the

 2 introduction of contraband.

 3         “The Fourth Amendment protects ‘[t]he right of the people to be secure in their persons,

 4 houses, papers, and effects, against unreasonable searches and seizures.’” Bonivert v. City of

 5 Clarkston, 883 F.3d 865, 873 (9th Cir. 2018) (quoting U.S. Const. amend. IV). “The test of

 6 reasonableness. . . requires a balancing of the need for the particular search against the invasion

 7 of personal rights that the search entails. Courts must consider the scope of the particular

 8 intrusion, the manner in which it is conducted, the justification for initiating it, and the place in

 9 which it is conducted.” Bell v. Wolfish, 441 U.S. 520, 559 (1979).

10         Officials need reasonable suspicion that a prison visitor possesses contraband in order to

11 strip search her. See Martinez v. Cty. of San Diego, 962 F.2d 14, 1992 WL 98452 (9th Cir. 1992)

12 (“[A] review of all available decisional law establishes that by September 1988, a reasonable

13 officer would have surmised she needed reasonable suspicion to carry out [a strip] search.”)

14 (quotation and internal citation omitted). Reasonable suspicion requires that an officer, looking

15 at the totality of the circumstances, have a “particularized and objective basis for suspecting” that

16 an individual is engaged in criminal activity. United States v. Cortez, 449 U.S. 411, 417-18

17 (1981). While this process “allows officers to draw on their own experience and specialized

18 training to make inferences from and deductions about the cumulative information available to

19 them,” officers need to demonstrate more than a “mere hunch.” United States v. Arvizu, 534 U.S.

20 266, 273-74 (2002) (citation omitted). It is a “commonsense, nontechnical conception[ ] that

21 deal[s] with ‘the factual and practical considerations of everyday life on which reasonable and

22 prudent men, not legal technicians, act.’” Ornelas v. United States, 517 U.S. 690, 695 (1996)

23 (quoting Illinois v. Gates, 462 U.S. 213, 231 (1983)).



                                                     11
 1          Viewing the evidence in the light most favorable to Mack, a reasonable jury could find

 2 that the defendants did not have reasonable suspicion to strip search her. Emling stated in his

 3 response to interrogatories that “Ms. Mack was not suspected of bringing drugs or contraband

 4 into HDSP.” See ECF No. 21-5 at 5. The defendants present no evidence demonstrating that the

 5 $300 money exchange was related to drugs or to Cates, that Mack was conspiring with Cates, or

 6 that Mack knew of any plan to bring contraband into the facility. A genuine dispute exists as to

 7 whether Emling and Laurian had reasonable suspicion to strip search Mack.

 8          The defendants alternatively contend that they are entitled to qualified immunity because

 9 they were not on clear notice that their actions violated Mack’s constitutional rights. Mack

10 argues that it was clearly established law that strip searches of prison visitors must be based on

11 reasonable suspicion.

12          While not addressed by the Supreme Court or the Ninth Circuit in a published decision,

13 many other circuit courts, dating back to the 1980s, have held officers need reasonable suspicion

14 that a prison visitor possesses contraband in order to strip search them. 6 And the Ninth Circuit,

15

16

17

18   6
       See Spears v. Sowders, 71 F.3d 626, 630 (6th Cir. 1995) (requiring prison officials have at least
     reasonable suspicion that a visitor has contraband before conducting a body cavity search); Wood
19
     v. Clemons, 89 F.3d 922, 927 (1st Cir. 1996) (“a prison-visitor strip search must be predicated
     upon reasonable suspicion”) (quotation omitted); Varrone v. Bilotti, 123 F.3d 75, 79 (2d Cir.
20
     1997) (finding it was clearly established that correctional officers need reasonable suspicion to
     strip search prison visitors); Thorne v. Jones, 765 F.2d 1270, 1277 (5th Cir. 1985); Burgess v.
21
     Lowery, 201 F3d 942, 945 (7th Cir. 2000) (“In a long and unbroken series of decisions by our
     sister circuits stretching back to the early 1980s, it had become well established. . . that strip
22
     searches of prison visitors were unconstitutional in the absence of reasonable suspicion that a
     visitor was carrying contraband.”); Hunter v. Auger, 672 F.2d 668, 674 (8th Cir. 1982) (“[W]e
23
     conclude that the Constitution mandates that a reasonable suspicion standard govern strip
     searches of visitors to penal institutions.”).

                                                     12
 1 in unpublished opinions, has similarly required reasonable suspicion to strip search prison

 2 visitors. 7

 3          Because a reasonable officer would have known he needed reasonable suspicion to strip

 4 search a prison visitor, Emling and Laurian are not entitled to qualified immunity. I thus deny

 5 the defendants’ motion as to Mack’s unreasonable search claim.

 6                 2.      Seizure

 7          The defendants argue that Mack was never seized because she was informed that she

 8 could refuse the strip search and that she could leave at any time. Mack avers that she was never

 9 informed that she could refuse or leave.

10          A person is seized “only if, in view of all of the circumstances surrounding the incident, a

11 reasonable person would have believed that he was not free to leave.” U.S. v. Mendenhall, 446

12 U.S. 544, 554 (1980). “Examples of circumstances that might indicate a seizure, even where a

13 person did not attempt to leave, would be the threatening presence of several officers, the display

14 of a weapon by an officer, some physical touching of the person of the citizen, or the use of

15 language or tone of voice indicating that compliance with the officer’s request might be

16 compelled.” Id. “If a reasonable person would feel free to terminate the encounter, then he or

17 she has not been seized.” U.S. v. Drayton, 536 U.S. 194, 201 (2002).

18

19

20   7
     See Martinez v. Cty. of San Diego, 962 F.2d 14, 1992 WL 98452 (9th Cir. 1992) (“[A] review
   of all available decisional law establishes that by September 1988, a reasonable officer would
21 have surmised she needed reasonable suspicion to carry out [a strip] search.”) (quotation and
   internal citation omitted); Evans v. Cty. of Sacramento, 165 F.3d 915, 1998 WL 823395 (9th Cir.
22 1998) (finding no Fourth Amendment violation where a prison visitor was subjected to “non-
   invasive body searches” based on reasonable suspicion that she was in possession of
23 contraband).



                                                     13
 1         Viewing the evidence in the light most favorable to Mack, a genuine dispute exists as to

 2 whether Mack was seized. Mack saw Cates taken away by Emling and Laurian. Mack was then

 3 escorted into a different building and separated from the routine visiting process. All of this was

 4 done inside the prison, with officers and investigators present. Mack disputes under oath that she

 5 was told she was free to leave. Because a jury could find that a reasonable person in Mack’s

 6 position would have believed that she was not free to leave, I deny the defendants’ motion as to

 7 Mack’s unreasonable seizure claim.

 8         D.      Count Four

 9         Mack alleges that Dzurenda and Williams deprived her of procedural due process when

10 they upheld or maintained the indefinite suspension of her visiting privileges. The defendants

11 argue that Mack has no protected liberty interest in prison visitation and that Mack cannot point

12 to a regulation or case law to support the proposition that a liberty interest has been created.

13 Mack responds that AR 719 and the accompanying inmate visitation manual created a liberty

14 interest by prohibiting the arbitrary suspension of visitation privileges and mandating certain

15 criteria be met before a suspension.

16         To prevail on a procedural due process claim, Mack must prove “(1) a deprivation of a

17 constitutionally protected liberty or property interest, and (2) a denial of adequate procedural

18 protections.” Brewster v. Bd. of Educ. of Lynwood Unified Sch. Dist., 149 F.3d 971, 982 (9th Cir.

19 1998). “The fundamental requirements of procedural Due Process are notice and an opportunity

20 to be heard. . . .” Conner v. City of Santa Ana, 897 F.2d 1487, 1492 (9th Cir. 1990) (citing

21 Mathews v. Eldridge, 424 U.S. 319, 333 (1976)).

22         A liberty interest may arise from either the due process clause or state law. Mendoza v.

23 Blodgett, 960 F.2d 1425, 1428 (9th Cir. 1992) (citing Hewitt v. Helms, 459 U.S. 460, 466



                                                     14
 1 (1983)). Whether state law gives rise to a protected liberty interest for purposes of the federal

 2 constitution is a question of federal law. Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748,

 3 756-57 (2005). A state creates a protected liberty interest when it places substantive limitations

 4 on official discretion. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 462 (1989). State

 5 law may create a protected liberty interest “by establishing substantive predicates to govern

 6 official decision-making, . . . and . . . by mandating the outcome to be reached upon a finding

 7 that the relevant criteria have been met.” Id. (quotation and internal citation omitted).

 8         For a state prison regulation to create a protected liberty interest, the regulation must

 9 contain explicit, mandatory language directing a certain course that the decision-maker must

10 follow. Thompson, 490 U.S. at 463. Even if a state regulation creates an entitlement, the court

11 still must determine whether that constitutes a liberty interest for purposes of the due process

12 clause in the U.S. Constitution. Town of Castle Rock, Colo., 545 U.S. at 766.

13         In Kentucky Department of Corrections, the Supreme Court was asked whether the

14 state’s regulations governing general prison visitation created a liberty interest that required due

15 process protections. 490 U.S. at 456-59. The Court found the regulations created certain

16 “substantive predicates.” Id. at 463-64. For example, the regulations explain when a visitor may

17 be excluded, provide a list of reasons for denying visitation, and contain standards for staff to

18 apply in determining when to refer a situation to the officer on duty. Id. Ultimately, the Court

19 held that the regulations did not establish a liberty interest protected by the due process clause

20 because they lacked the requisite mandatory language that would deprive decision-makers of

21 discretion. Id. 464-65 (noting that the procedures memorandum began with a caveat that the staff

22 reserves the right to allow or disallow visits and the language throughout provided the staff with

23 directions on what they may do, not what they had to do).



                                                     15
 1         The Ninth Circuit has concluded that there is no constitutional right to prison visitation.

 2 See Dunn v. Castro, 621 F.3d 1196, 1201-03 (9th Cir. 2010) (detailing the Circuit’s prior

 3 decisions holding that prisoners do not have a constitutional right to visitation); see also Egberto

 4 v. McDaniel, No. 3:08-CV-00312-HDM-VPC, 2011 WL 123358, at *8 (D. Nev. Mar. 28, 2011),

 5 aff’d, 565 F. App’x 663 (9th Cir. 2014) (“A Nevada inmate and prison visitor are never

 6 guaranteed visitation, which is a discretionary privilege and not a right.”).

 7         Mack does not have a protected liberty interest in visitation. AR 719 contains substantive

 8 predicates to guide the decision-maker. For example, Mack notes that the regulation provides

 9 that: 1) “denial and any subsequent restriction, suspension, or termination of previously approved

10 visits, shall be documented. . . and a copy sent to the applicant/visitor as soon as practicable;”

11 and 2) “such documentation shall include the name of the official taking or ordering the action,

12 shall clearly explain the reason for the action, the length of time the action will apply, the

13 circumstances under which the action will be reconsidered, and instructions for appealing the

14 action taken.” ECF No. 20 at 13. But that language is irrelevant to determining whether the

15 regulation “requires the decisionmaker to apply certain substantive predicates in determining

16 whether an inmate [or visitor] may be deprived of the particular interest in question.” Thompson,

17 490 U.S. at 464 n.4.

18         The relevant language in AR 719 states that the Warden “may suspend visiting privileges

19 of a visitor” and provides a nonexhaustive list of the possible reasons for suspension. ECF No.

20 21-3 at 15. Ultimately, the Warden retains discretion to determine who may visit and when to

21 reinstate visiting privileges if they have been suspended or terminated. See id. at 14-16. The

22 prison regulations, therefore, lack the required mandatory language necessary to create a

23 protected liberty interest. I grant the defendants’ motion as to Mack’s fourth cause of action.



                                                     16
 1         E.      Count Five

 2         Mack alleges that her Fourteenth Amendment right to equal protection was violated when

 3 Williams and Dzurenda indefinitely terminated or upheld the termination of Mack’s visiting

 4 privileges while allowing other similarly situated visitors to maintain their visiting privileges.

 5 The defendants argue they had a legitimate reason to suspend Mack’s visiting privileges because

 6 of the information gathered by the Inspector General’s office and because of her association with

 7 Cates. Mack argues it was unreasonable to suspend her visiting privileges after she was strip

 8 searched and no contraband was found.

 9         The Equal Protection Clause of the Fourteenth Amendment is essentially a direction that

10 all similarly situated persons be treated equally under the law. City of Cleburne, Tex. v. Cleburne

11 Living Ctr., 473 U.S. 432, 439 (1985). Given that Mack has not alleged that she is a member of

12 a protected class or that a fundamental right was violated, she must show that the defendants

13 purposefully treated her differently than similarly situated individuals without any rational basis

14 for the disparate treatment. Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (“Our cases

15 have recognized successful equal protection claims brought by a ‘class of one,’ where the

16 plaintiff alleges that she has been intentionally treated differently from others similarly situated

17 and that there is no rational basis for the difference in treatment.”). “When a state policy does

18 not adversely affect a suspect class or impinge upon a fundamental right, all that is

19 constitutionally required of the state’s program is that it be rationally related to a legitimate state

20 objective.” Coakley v. Murphy, 884 F.2d 1218, 1221-22 (9th Cir. 1989).

21         “Prison administrators . . . should be accorded wide-ranging deference in the adoption

22 and execution of policies and practices that in their judgment are needed to preserve internal

23 order and discipline and to maintain institutional security.” Bell, 441 U.S. at 547. “[I]n the



                                                      17
 1 absence of substantial evidence in the record to indicate that officials have exaggerated their

 2 response [to detect and deter the possession of contraband in their facilities,] courts should

 3 ordinarily defer to their expert judgment in such matters.” Florence v. Bd. of Chosen Freeholders

 4 of Cty. of Burlington, 566 U.S. 318, 328 (2012) (quotation omitted).

 5         Mack provides insufficient evidence from which a reasonable jury could find the

 6 defendants purposefully treated her differently from similarly situated visitors. Under a routine

 7 search, when no contraband is found visitors may proceed with visitation. See ECF No. 19-3 at 8.

 8 However, the search here was not routine. Mack has not presented evidence of another visitor

 9 who was 1) associated with a person who had a search warrant against her; 2) suspected of

10 introducing contraband into the facility through such association as well as a money exchange;

11 and 3) currently involved in a confidential investigation by NDOC. Nor has she shown that such

12 an individual retained visiting privileges while Mack’s privileges were suspended.

13         The defendants have demonstrated that the suspension of Mack’s visiting privileges was

14 a rational response to a legitimate interest in preventing the introduction of contraband into the

15 prison. They cite to Robinson v. Palmer, 841 F.2d 1151 (D.C. Cir. 1988) to justify the indefinite

16 suspension of visiting privileges. In Robinson, the court found the permanent denial of visitation

17 to be a rational response after marijuana was found on the plaintiff during a visit. 841 F.2d at

18 1153. Here, the defendants did not find any contraband on Mack. But given the strong

19 deference afforded to prison administrators in securing the safety of the institution, and under the

20 facts described above, no reasonable jury could find that Mack’s suspension was not a rational

21 response to the perceived threat of the introduction of contraband into the prison. Because there

22 is no genuine issue in dispute, I grant the defendants’ motion as to Mack’s fifth cause of action.

23



                                                    18
 1 IV. CONCLUSION

 2         IT IS THEREFORE ORDERED that the defendants’ motion for summary judgment

 3 (ECF No. 19) is GRANTED IN PART. The motion is granted as to the federal claim in count

 4 one and as to the state and federal claims in counts two, four and five. The motion is denied as

 5 to the state claim in count one and as to the state and federal claims in count three.

 6         IT IS FURTHER ORDERED that plaintiff Sonjia Mack’s motion to strike (ECF No. 24)

 7 is DENIED.

 8         DATED this 25th day of September, 2019.

 9

10
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    19
